ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_02_EN.txt. 136

SEPARATE OPINION OF JUDGE SCHWEBEL

Ihave voted for the Order of the Court, which is in accordance with the
pertinent provisions of the Rules of Court and, I believe, predominant
practice in pursuance of those provisions. Since some doubt has been
expressed about the consistency of the last recital of the Order with the
practice of the Court, however, it may be useful to set out my understand-
ing of why that sparse and somewhat divergent practice is not inconsistent
with the intent and terms of the Rules and with the provisions of this
Order.

There appears to be no difference in the Court about the tenor of
the terms of the Rules, i.e., of the provisions of Article 79. Paragraph 1 of
Article 79 provides:

“Any objection by the respondent to the jurisdiction of the
Court ... the decision upon which is requested before any further
proceedings on the merits, shall be made in writing within the time-
limit fixed for the delivery of the Counter-Memorial . . .” (Emphasis
added.)

Paragraph 3 provides:

“Upon receipt by the Registry of a preliminary objection, the
proceedings on the merits shall be suspended and the Court...
shall fix the time-limit within which the other party may present a
written statement of its observations and submissions ...” (Em-
phasis added.)

It follows that not only some but “any” — that is to say, “no matter
which”, “all”, “every” (Webster’s New International Dictionary of the
English Language, 2nd ed., unabridged, 1945, p. 121) — objection by the
respondent to the jurisdiction of the Court, the decision upon which
objection is requested before “any” further proceedings on the merits,
shall be dealt with as prescribed by Article 79. “Any” further proceedings
on the merits must be understood to be just that: that is, all such proceed-
ings, whether they be the Memorial (if the preliminary objection is filed
before the Memorial has been filed), or subsequent pleadings, written or
oral. The sole qualifications to this rule are that the objection shall be
made “in writing” and “within the time-limit fixed for the delivery of the
Counter-Memorial”. The outer time-limit so fixed clearly embraces the
period of time between the filing of the Application and the filing of the
applicant’s Memorial on the merits as well as the time between the filing
of the Memorial and the delivery of the Counter-Memorial. Upon receipt

8
137 AERIAL INCIDENT OF 3 VIL88 (SEP. OP. SCHWEBEL)

by the Registry of a preliminary objection, the proceedings on the merits
“shall” — ie., must — be suspended; this is a mandatory provision to
which the Court gives automatic effect.

That this interpretation of the rule is the correct interpretation is sup-
ported by the published references to the travaux préparatoires of Article 79
found in an authoritative article by Judge Jiménez de Aréchaga, then
President of the Court. He recounts that, while it was decided not to
require that a party should file a preliminary objection as soon as it
receives the Application because “it was felt that a Respondent had a right
to wait for the full development of the Applicant’s case in the Memorial
before being obliged to file its objection”, the purpose of omitting such a
requirement was to protect “the right of defense of the Respondent”. He
accordingly imports that, if the respondent were to choose to file its preli-
minary objection before the applicant were to file its Memorial, that
would be a permissible procedure; any burden of so proceeding would
be assumed by it (Eduardo Jiménez de Aréchaga, “The Amendments to
the Rules of Procedure of the International Court of Justice”, American
Journal of International Law, 1973, Vol. 67, p. 19).

The evolution of thinking in the Court from as early as 1922 to the adop-
tion of the Rules currently in force on the question of whether or not a
preliminary objection by a respondent may be filed before the presenta-
tion of the applicant’s Memorial is well set out in the separate opinion of
Judge Shahabuddeen which follows this opinion. It is clear that views in
the Court have fluctuated, in response to competing considerations. On
the one hand, there has been the view that it is preferable that, as
Judge Anzilotti in 1926 put it, “the Court should only deal with the ques-
tion of jurisdiction when it had before it the merits of the case ... at all
events up to a certain point” (P.C_LJ., Series D, Addendum to No. 2, p.79).
On the other hand, there has been the view that it is preferable that, as the
then Registrar and later Judge Ake Hammarskjéld maintained,

“a State should be able to stop the proceedings before any discussion
on the merits. . . any inequality between the Parties must be avoided
and that equality might not be secured if the Court decided the ques-
tion of jurisdiction after having received a Case on the merits from
one Party only” (ibid., p. 84).

Lord Finlay took an intermediate position:

“Often, a State against whom an action was brought before
the Court, simply declared that the Court had no jurisdiction and
refused to acknowledge the obligation which the other side had
alleged to exist under some treaty. In that case, it was necessary that
the Court should be able to decide in a summary and rapid manner in
regard to that first objection. But often also, the question of jurisdic-
tion and the merits were so intermingled that it was difficult, some-
times impossible, to decide the question of jurisdiction before
138 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

examining the merits. It did not therefore seem right to insert in the
Rules an invariable rule. It should rather be for the Court to exercise
its power of discrimination by deciding in accordance with the cir-
cumstances of each case.” (P.C.LJ., Series D, Addendum to No. 2,

p. 87.)

In 1926, the Court decided in favour of the position of Judge Anzilotti;
in 1936, as Judge Shahabuddeen more fully describes, the Court reversed
that position to permit a preliminary objection to be filed before as well as
after the filing of the applicant’s Memorial. The Court, when recon-
stituted as the International Court of Justice in 1946, maintained that
reversed position in its 1946 Rules and in the Rules adopted in 1972, which
were maintained on this point in 1978 in the terms in which Article 79 of
the Rules of Court today appear.

At the same time, apparently in order to conciliate the positions repre-
sented at one extreme in the Anzilotti approach and at the other extreme in
the Hammarskjéld approach, the Court adopted what is now paragraphs
5 and 6 of Article 79, providing:

“5. The statements of fact and law in the pleadings referred to in
paragraphs 2 and 3 of this Article, and the statements and evidence
presented at the hearings contemplated by paragraph 4, shall be
confined to those matters that are relevant to the objection.

6. In order to enable the Court to determine its jurisdiction at the
preliminary stage of the proceedings, the Court, whenever necessary,
may request the parties to argue all questions of law and fact, and to
adduce all evidence, which bear on the issue.”

Accordingly, in the pleadings and oral argument on the preliminary
objection, the parties shall confine themselves to those matters that are
relevant to the objection and not enter unduly into the merits of the case.
At the same time, in so far as it may be necessary for the Court, in deter-
mining a preliminary objection, to be more fully informed of the facts or
the law of the merits of the dispute (which otherwise would be expected
to have been argued in the Memorial), the Court itself may request the
parties to argue such questions of law and fact in so far as they bear
on the jurisdictional issue.

THE PRACTICE OF THE COURT

What of the practice of the Court in implementation of its Rules? Does
that practice substantially maintain or substantially modify their import?

In my understanding, the practice, while variable, more sustains than
subtracts from the provisions of the Rules.

There are a number of cases in which the respondent did not appear but
in which, nevertheless, it made manifest its objections to the jurisdiction

10
139 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

on which the applicant relied. That is to say, while, because of its non-
participation, the respondent could not and did not file a preliminary
objection strictly so-called and so denominated by it, at the same time it
brought to the attention of the Court its objections to the Court’s jurisdic-
tion. It is significant that, in these cases, the preliminary objections which,
had the respondent been appearing in the case, could have been regularly
filed and determined either before or after the filing of the applicant’s
Memorial, were in substance uniformly determined before the filing of
any Memorial. While these cases are not dispositive, they accordingly
support rather than counter the terms of the Rules.

Thus, in the Fisheries Jurisdiction case, Iceland, while not appearing,
submitted communications in which it “was asserted that there was no
basis under the Statute of the Court for exercising jurisdiction in the
case”; the Court nevertheless indicated provisional measures “which . . .
in no way prejudges the jurisdiction of the Court to consider the merits of
the dispute”. The Court then continued: “Whereas, in these circum-
stances, it is necessary to resolve first of all the question of the Court’s
jurisdiction”; and the Court decided “that the first pleadings shall be
addressed to the question of the jurisdiction of the Court to entertain the
dispute” (Fisheries Jurisdiction (United Kingdom v. Iceland), Order of
18 August 1972, I.C.J. Reports 1972, p. 182). The Court subsequently pro-
ceeded to consider pleadings on jurisdiction and to find that it had juris-
diction to entertain the Application filed by the United Kingdom; only
thereafter did it fix time-limits for the written proceedings on the merits,
including the Memorial of the United Kingdom (Fisheries Jurisdiction
(United Kingdom v. Iceland), Order of 15 February 1973, I.C.J. Reports 1973,
p. 94).

In the Aegean Sea case, Turkey, while not appearing, communicated
observations to the Court maintaining that it had no jurisdiction to enter-
tain the Greek Application. The Court responsively concluded that “it is
necessary to resolve first of all the question of the Court’s jurisdiction with
respect to the case” and it decided that “the written proceedings shall first
be addressed to the question of the jurisdiction of the Court to entertain
the dispute” (that is, it decided that the written proceedings should not
first of all comprise the Memorial of Greece) (Aegean Sea Continental
Shelf, Interim Protection, Order of 11 September 1976, I.C.J. Reports 1976,
pp. 13-14). The Court subsequently determined, without having had the
benefit of a Greek Memorial on the merits, “that it is without jurisdiction”
to entertain the Greek Application (Aegean Sea Continental Shelf, Judg-
ment, LC.J. Reports 1978, p.45).

In the Nuclear Tests cases between Australia and New Zealand, and
France, the French Government informed the Court that it “was mani-
festly not competent in the case” and was not represented at the hearings
on provisional measures; the Court indicated interim measures of protec-
tion; it held that, “in these circumstances, it is necessary to resolve as soon

11
140 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

as possible the questions of the Court’s jurisdiction and the admissibility
of the Application”; and it decided that “the written proceedings shail
first be addressed to the questions of the jurisdiction of the Court to enter-
tain the dispute, and of the admissibility of the Application” (Nuclear
Tests (Australia v. France), Interim Protection, Order of 22 June 1973,
LCJ. Reports 1973, pp. 105-106; and Nuclear Tests (New Zealand v.
France), Interim Protection, Order of 22 June 1973, I.CJ. Reports 1973,
p. 142). Once again, there was no question of the Court concluding that, in
order to resolve those questions, it had need of a prior filing of the Appli-
cants’ Memorials on the merits.

Finally, in the case of Trial of Pakistani Prisoners of War, India claimed
that “there was no legal basis whatever for the jurisdiction of the Court in
the case” and, while not appearing at public hearings on Pakistan’s
request for interim measures, sent communications which “presented a
further reasoned statement that the Court had no jurisdiction in the case”.
While the Court in circumstances in which Pakistan asked the Court to
postpone consideration of its request for the indication of interim
measures held that it was not called upon to pronounce upon that request,
the Court concluded that it “must first of all satisfy itself that it has juris-
diction to entertain the dispute”. It accordingly decided that “the written
proceedings shall first be addressed to the question of the jurisdiction
of the Court” (i.e., before the filing of any Memorial of the applicant on
the merits) (Trial of Pakistani Prisoners of War, Interim Protection, Order
of 13 July 1973, I C.J. Reports 1973, pp. 329-330).

The cases in which the issue has arisen and in which the respondent
participated also are predominantly consistent with the terms of the Rules
of Court.

In the Monetary Gold case, a case of exceptional singularity, the Court
issued an Order providing for the filing of a Memorial on the merits by the
Applicant, Italy. Before the due date of that Memorial, Italy filed a docu-
ment entitled, “Preliminary Question”, by which Italy requested the
Court to adjudicate “on the Preliminary Question of its jurisdiction to
deal with the merits of the claim” (case of the Monetary Gold Removed
from Rome in 1943 (Preliminary Question), Judgment, I.C.J. Reports 1954,
p. 22). By an Order of 3 November 1953, the Court, “without prejudging
the question of the interpretation and application of Article 62 [today,
Article 79] of the Rules of Court” (ibid., pp. 22-23), suspended proceed-
ings on the merits and fixed time-limits for pleadings on the preliminary
question. The submissions of Italy in the Court were couched as “Having
regard to Article 62 of the Rules of Court” (ibid, p. 23), and requested the
Court to adjudicate the preliminary question of its jurisdiction and to
hold that the Court was without jurisdiction to adjudicate the merits of the
claim. The United Kingdom submitted, inter alia, that the Court had juris-
diction. In its Judgment, the Court noted that Italy, “instead of presenting
a Memorial on the merits within the time-limit fixed for that purpose by

12
141 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

the Court .. . raised an issue as to the Court’s jurisdiction” and had done
so “in the form of a ‘preliminary question’” (CJ. Reports 1954,
pp. 26-27). The Court observed that it is “indeed unusual that a State
which has submitted a claim by the filing of an Application should subse-
quently challenge the jurisdiction of the Court to which of its own accord
it has applied” (ibid., p. 28). Nevertheless, the Court characterized Italy’s
action as “a genuine Preliminary Objection” and proceeded to deal with it
(ibid., p. 29). In so doing, it held that Article 62 did not preclude the raising
of a preliminary objection by an applicant. What is suggestive for present
purposes is that the Court treated that preliminary objection not only as
genuine but as filed in a timely fashion, even though filed before the filing
of a Memorial on the merits whose filing had already been provided for.
At the same time, the current Rules expressly contemplate that, where a
preliminary objection is made by a party other than the respondent, it
“shall be filed within the time-limit fixed for the delivery of that party’s
first pleading” (Art. 79, para. 1). Thus Monetary Gold may be held to shed
no clear light on the present issue.

The remaining cases are only somewhat more instructive.

In the Ambatielos case, Greece filed an Application; the United King-
dom notified the Court that it was its intention to contest the grounds on
which Greece maintained that the Court had jurisdiction; and the Presi-
dent of the Court, “having ascertained the views of the Parties upon ques-
tions of procedure”, fixed the time-limits of Greece and the United
Kingdom for the Memorial and Counter-Memorial on the merits (Amba-
tielos, Order of 18 May 1951, I.C.J. Reports 1951, p. 12). The United King-
dom did not choose to file in advance of the pleadings on the merits
a preliminary objection which sought to suspend proceedings on the
merits; it was content to receive Greece’s Memorial and to argue at the
outset of its Counter-Memorial that the Court had no jurisdiction in the
case (United Kingdom Counter-Memorial, 1.CJ. Pleadings, Ambatielos
(Greece v. United Kingdom), pp. 132, 133-139). The Court apparently was
not called upon to decide the question of whether or not the United King-
dom could if it wished file its preliminary objection before receipt of
Greece’s Memorial; rather, it seems that the United Kingdom itself pre-
ferred to receive Greece’s Memorial before responding both on jurisdic-
tion and on the merits, as was its right. Thus, in my view, the Ambatielos
case leans neither one way nor the other.

In the Interhandel case, the United States filed a succinct document
denominated as “Preliminary Objection” with respect to only one element
of Switzerland’s Application, in the following terms:

“The Government of the United States of America ... herewith
files a preliminary objection under Article 62 of the Rules of the
Court, to the proceedings instituted by the Government of Switzer-
land in the Interhandel case by its application of October 1, 1957, in
so far as that application relates to the sale or other disposition of the

13
142 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

shares of General Aniline and Film Corporation now held by the
United States Government. The United States Government has
determined that such sale or disposition of the shares in the Ameri-
can corporation, title to which is held by the United States Govern-
ment in the exercise of its sovereign authority, is a matter essentially
within its domestic jurisdiction. Accordingly, pursuant to para-
graph (b) of the conditions attached to this country’s acceptance of
the Court’s compulsory jurisdiction, dated August 14, 1946, this
country respectfully declines, without prejudice to other and further
preliminary objections which it may file, to submit the matter of the
sale or disposition of such shares to the jurisdiction of the Court.”
(C.J. Pleadings, Interhandel (Switzerland v. United States of Amer-
ica), p. 77.)

The Court held with respect to the foregoing contention that, if main-
tained, “it will fall to be dealt with by the Court in due course” in accord-
ance with the procedure set forth in Article 62 of its Rules (Interhandel,
Interim Protection, Order of 24 October 1957, I.C.J. Reports 1957, p. 111)
but that it was immediately concerned with Switzerland’s request for
interim measures of protection, a decision as to which “in no way pre-
judges the question of the jurisdiction of the Court to deal with the merits
of the case” (ibid.). It held that, in circumstances in which the sale of Inter-
handel’s shares in the United States was conditional upon a United States
judicial decision and in which no time schedule for the sale of such shares
was fixed, there was no need to indicate interim measures of protection
(ibid., p. 112). On the same day, the Court issued another Order, which,
having regard to its Order on interim measures, and having ascertained
the views of the Parties, fixed time-limits for the filing of pleadings: the
Memorial of Switzerland and the Counter-Memorial of the United States.
In due course, Switzerland filed a Memorial on the merits which main-
tained, inter alia, that the Court had jurisdiction, and the United States
filed a Counter-Memorial, which exclusively maintained, on a multi-
plicity of grounds, that it did not or that the case was inadmissible
(LCJ. Pleadings, loc. cit., pp. 139-141, 303-327). Thus in this case, it is clear
that Preliminary Objections were filed and argued after the receipt of the
Applicant’s Memorial on the merits. But what this case does not show is
that the Court concluded that this was the necessary course. For the one-
paragraph paper initially submitted by the United States and described by
it as a “Preliminary Objection”, and which was directed solely against the
granting of interim measures of protection, was simply not acted uponasa
preliminary objection by the Court, which rather found it possible to
reject Switzerland’s request for interim measures on another ground.
Apparently the Court was of the view that “the preliminary objection
procedure is only operative to suspend the proceedings on the merits, and
cannot be applied in incidental proceedings” (Shabtai Rosenne, The Law
and Practice of the International Court, 1965, Vol. I, p. 455). It is not at

14
143 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

all clear from this series of events that the United States ever maintained
that it was entitled to file a comprehensive Preliminary Objection before
Switzerland filed its Memorial on the merits and that the Court rejected
such a contention of the United States. Thus the light shed by this case too
is limited.

A more instructive case is Military and Paramilitary Activities in and
against Nicaragua. In that case, at the stage of provisional measures,
Nicaragua maintained that the Court had jurisdiction whereas the United
States maintained that it did not. The United States also argued that the
case was inadmissible on more than one ground, while Nicaragua argued
to the contrary. The clash of views between the Parties on these questions
was of exceptional intensity. The Court unanimously rejected the United
States request that Nicaragua’s Application and request for the indication
of provisional measures be terminated by removal of the case from the list.
It indicated certain provisional measures, most by unanimous vote, the
most important measure by a divided vote. Apparently treating the objec-
tions of the United States on preliminary grounds as substantially fulfill-
ing the requirements of the Rules, the Court unanimously decided that
“the written proceedings shall first be addressed to the questions of the
jurisdiction of the Court to entertain the dispute and of the admissibility
of the Application” (Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Provisional Measures,
Order of 10 May 1984, I.C.J. Reports 1984, p. 187). It thereafter ascertained
the views of the Parties and issued an Order of 14 May 1984 fixing the
time-limits for the Memorial and Counter-Memorial of the Parties on the
questions of jurisdiction and admissibility, both to be filed before the fil-
ing of any Memorial on the merits of the case. Thus the Court acted as if
the United States had filed a preliminary objection; in effect, it suspended
proceedings on the merits and required the Parties to plead to jurisdiction
and admissibility, a course to which neither Party objected. By proceeding
in this way, the Court hardly construed the Rules as meaning that the
Memorial of the applicant should be filed before the Court considers
preliminary objections of the respondent; rather, it seems to have acted on
a contrary understanding.

Finally, in what appears to be consistent with the pattern of agreement
— whether express or not — between the parties which some of the fore-
going cases suggest, in the case of Border and Transborder Armed Actions
the Order of the Court records that “the Parties are agreed that the issues
of jurisdiction and admissibility should be dealt with at a preliminary
stage of the proceedings” (Border and Transborder Armed Actions (Nicara-
gua v. Honduras), Order of 22 October 1986, I.C.J. Reports 1986, p. 552).
The Court thus decided that the initial pleadings should exclusively deal
with issues of jurisdiction and admissibility. This case illustrates the full

15
144 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SCHWEBEL)

freedom of the Court and the parties to a case to deal with pleadings
on jurisdiction and admissibility before the filing of a Memorial on the
merits by the applicant; it in no way suggests that agreement between the
parties is a condition precedent for that result.

In the light of the foregoing analysis, I conclude that predominant prac-
tice supports the provisions of the Rules which permit a respondent in a
case to file its preliminary objections before the Memorial of the applicant
on the merits is filed.

It should be added that, once a respondent files a preliminary objec-
tion, what the Court has described as the “categorical” provision of the
Rules takes effect (Interhandel, I.C.J. Reports 1959, p. 20). As the Court
held in Barcelona Traction, by filing a plea as a preliminary objection, the
respondents “automatically bring about the suspension of the proceed-
ings on the merits” (Barcelona Traction, Light and Power Company,
Limited, Preliminary Objections, Judgment, I.C.J. Reports 1964, p. 43).

(Signed) Stephen M. SCHWEBEL.

16
